Citation Nr: 0301465	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to May 
1997.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a August 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection for headaches and assigned an initial 
rating of zero percent.  The veteran appealed the rating.  
By rating action, dated in February 2002, the RO increased 
the evaluation to 10 percent.  The veteran indicated that 
he wished to continue his appeal.  


FINDING OF FACT

The record does not show that the veteran suffers from 
characteristic prostrating attacks once per month.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Code 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that an enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 183 
(2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
rating actions, and were provided a Statement of the Case, 
which included notification of the information and medical 
evidence necessary to substantiate this claim.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has 
been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing.  Thus, under 
the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
It appears that there is no additional evidence that could 
or should be obtained, regardless of which party would 
responsible for submitting the evidence. As such, more 
specific notice is not indicated.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various 
disabilities.  

Migraine headaches, with characteristic prostrating 
attacks occurring on an average of once every other month 
over the last several months is rated as 10 percent 
disabling; with characteristic prostrating attacks 
occurring on an average of once a month over the last 
several months is rated as 30 percent disabling.  
Migraine, with very frequent, completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability will be rated as 50 percent disabling.  
38 C.F.R. § 4.124a, Code 8100.

Review of the record fails to disclose that the veteran 
meets the criteria for a 30 percent rating.  In this 
regard, it is noted that outpatient treatment records 
dated from January 2000 to August 2001 have been received 
and reviewed.  These records show that the veteran 
experiences headaches several times per week.  He has 
taken various medications over the course of this time, in 
varying dosages, to help alleviate his pain, with little 
improvement.  

The veteran was afforded several neurologic evaluations, 
which were summarized in the most recent, in August 2001.  
At that time, he reported that he had had headaches for 
the past two years, and that they were now more frequent.  
They occurred three to five times per week.  They were 
occipital nuchal in location and radiated into the right 
temple and retro-orbital region, as well as the left 
temporal orbital region.  He described them as a pressure 
sensation, which sometimes deteriorated and became a 
throbbing pain.  He stated that he had tried to take 4 
Tylenol with rest, to get slight relief.  He stated that 
he had taken the medication Depakote, with the dosage 
being recently increased.  He was unable to tolerate this 
medication, nor could he tolerate Elavil.  He stated that 
the headaches tended to be worst in the afternoon and 
increased with prolonged activity and with concentration.  
They were not associated with any nausea, vomiting, visual 
difficulty or auditory problems.  He did give a history of 
nocturia, without any history of urgency or urge 
incontinence.  He stated that he also had a history of a 
spinning sensation, subjectively, on some occasions.  He 
also complained of occasionally stumbling, without falling 
and light-headedness on the assumption of an upright 
position.  Physical examination was unremarkable.  The 
impression was headache.  

The veteran manifests headaches almost every day of the 
week.  These do not; however, have the characteristics of 
prostrating attacks that render the veteran incapacitated 
for an extended period of time.  This is necessary, on a 
monthly basis, for entitlement to a rating of 30 percent.  
As this has not been demonstrated an increased rating is 
not warranted.  

ORDER

A rating in excess of 10 percent for headaches is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

